            Case 2:19-cv-04206-GJP Document 12 Filed 07/13/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FREDERICK SCHRUBY,                           :
    Plaintiff,                               :
                                             :
       v.                                    :     CIVIL ACTION NO. 19-CV-4206
                                             :
SIANNI, et al.,                              :
     Defendants.                             :

                                           ORDER

       AND NOW, this        th day of July, 2020, upon consideration of Plaintiff

Frederick Schruby pro se Amended Complaint (ECF No. 7), it is ORDERED that:

       1.       The Clerk of Court shall TERMINATE the following Defendants from the

docket, because they were not included as Defendants in the Amended Complaint: John

Does eight through ten, Jane Doe Nurse two, Clayton, South, Reed, Burris, Prime Care

Medical, Inc., Fulton, and Pirolli.

       2.       Schruby due process claim against Defendant Dittman are DISMISSED

WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in

he C          Me     a d    . Sch     b   c ai   agai   Defe da   s Lagana and

Crouthmel are DISMISSED WITHOUT PREJUDICE.

       3.       Schruby will be permitted to proceed on the remaining claim in the

Amended Complaint.

       4.       Schruby may file a second amended complaint within thirty (30) days of

the date of this Order. Any second amended complaint must identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the

second amended complaint and shall state the basis for Schruby claims against each
            Case 2:19-cv-04206-GJP Document 12 Filed 07/13/20 Page 2 of 2




defendant. The second amended complaint must also provide as much identifying

information for the defendants as possible. Schruby may refer to a defendant by last

name only if that is the only identifying information possessed. If Schruby wishes to

name individuals for whom he does not have any identifying information, he may refer

to those individuals as John Doe #1, John Doe #2, etc.1 The second amended complaint

shall be a complete document that does not rely on the initial Complaint or other

papers filed in this case to state a claim. When drafting his second amended complaint,

Schruby h       d be   i df    f he C           ea   f    di    i i g the claims in his

Amended Complaint a e         ai ed i    he C        Me        a d   . U     he fi i g f a

second amended complaint, the Clerk shall not make service until so ORDERED by

the Court.

       5.       The Clerk of Court is DIRECTED to send Schruby a blank copy of the

C       f      complaint for a prisoner filing a civil rights action bearing the above civil

action number. Schruby may use this form to file his second amended complaint if she

chooses to do so.

       6.       If Schruby does not wish to further amend his Amended Complaint and

instead intends to stand on his Amended Complaint as originally pled, his Amended

Complaint will be served on Defendants Sianni, Wambold, Balla, Brown, Knapp, Long,

and Lagana only.

                                            BY THE COURT:


                                             /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.


1Without the name of at least one individual or entity, however, the Court may be unable
to direct service of any amended complaint that Arnold may file.
